UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year ended December 31, OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-7908 ADAMS RESOURCES & ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 74-1753147 (State of Incorporation) (I.R.S. Employer Identification No.) 4400 Post Oak Parkway Ste. 2700 Houston, Texas 77027 (Address of Principal executive offices) (Zip Code) Registrant's telephone number, including area code:(713) 881-3600 Securities registered pursuant to Section 12(b) of the Act:None Title of each class Name of each exchange on which registered Common Stock, $.10 Par Value American Stock Exchange Indicate by check mark whether the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES NO _X_ Indicate by check mark whether the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.YES NO _X_ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports, and (2) has been subject to the filing requirements for the past 90 days.YES_X_ NO Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer” and “accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer _X_Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act). YES NO _X_ The aggregate market value of the voting and non-voting common equity held by nonaffiliates as of the close of business on June 30, 2007 was $62,597,042 based on the closing price of $29.89 per one share of common stock as reported on the American Stock Exchange for such date.A total of 4,217,596 shares of Common Stock were outstanding at March 10, 2008. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement for the Annual Meeting of Stockholders to be held May 28, 2008 are incorporated by reference into Part III of this report. PART
